Citation Nr: 0206925	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-00 036a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310.  

2.  Entitlement to DIC benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Education Assistance (DEA) 
benefits under Chapter 35, Title 38 United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
November 1944.  He died on March [redacted], 1998.  The appellant is 
the veteran's widow.  

This matter arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought.  The 
appellant filed a timely appeal, and the case was referred to 
the Board of Veterans' Appeals (Board).  In June 2001, the 
case was remanded back to the RO for additional development.  
The requested development having been completed to the extent 
practicable, the case has been returned to the Board for 
resolution.  

The Board observes that with respect to the appellant's claim 
for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, the veteran was not rated totally 
disabled by the VA for a continuous period of ten years prior 
to his death or at least five years from his release from 
active duty.  Consequently, pursuant to VA directive, that 
claim for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is subject to a temporary stay of 
processing.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001).  The Board is therefore precluded from 
rendering a decision on that issue until the stay is lifted.  
In addition, the Board considers the issue involving 
entitlement to DEA benefits under Chapter 35, Title 38 of the 
United States Code to be inextricably intertwined with the 
appellant's claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Accordingly, further 
consideration of that issue must be deferred until the above-
discussed stay is lifted.  

The Board considers the issue involving entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1310 to be 
separate and distinct from the issue of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, because   
§§ 1310 and 1318 contemplate different criteria for 
eligibility for entitlement to DIC benefits.  Therefore, the 
Board may address the issue of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1310 at this time.  


FINDINGS OF FACT

1.  The VA notified the appellant of the evidence needed to 
substantiate her claims, and obtained and fully developed all 
the evidence necessary for the equitable disposition of the 
issue involving entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1310.  

2.  The veteran died on March [redacted], 1998 of pulmonary edema, 
due to congestive heart failure and atherosclerotic heart 
disease.  Chronic obstructive lung disease was also listed on 
the Death Certificate as another significant condition 
contributing to death but not related thereto.  

3.  Pulmonary edema, congestive heart failure, 
atherosclerotic heart disease and chronic lung disease were 
not service connected at the time of the veteran's death.  


4.  At the time of the veteran's death, he was assigned a 
combined 40 percent evaluation.  Service connection was in 
effect for hypertrophic arthritis of the dorsal spine with 
kyphosis, and for residuals of a fracture of the ischium and 
pubis with atrophy and disuse of the left lower extremity, 
both rated as 20 percent disabling.  Service connection was 
also in effect for residuals of a fracture of the left elbow 
and for malaria, both assigned noncompensable ratings.  

5.  The objective medical evidence affirmatively shows that 
the congestive heart failure and atherosclerotic heart 
disease which caused pulmonary edema, listed as the cause of 
the veteran's death, were not incurred as a result of the 
veteran's active service or as a result of any other service-
connected disability.  

6.  No claims for VA compensation were pending at the time of 
the veteran's death.  


CONCLUSION OF LAW

The criteria for eligibility for DIC benefits under the 
provisions of 38 U.S.C.A. § 1310 have not been met.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.12, 3.102, 3.301, 3.303, 3.312 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran had been chronically 
ill for many years, and that his death was related to his 
active service.  Accordingly, she maintains that she should 
be entitled to receive DIC benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.  
In such cases, the VA has a duty to assist the appellant in 
developing facts which are pertinent to her claims.  

As noted in the Board's June 2001 Remand, the President 
signed legislation that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim, and to assist a claimant in the development of a 
claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and which are not final as of that date.  
See 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. at 45,629.  

In this case, the Board finds that the VA has complied with 
the VCAA.  First, the VA notified the appellant of the 
information needed to substantiate her claims.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In the 
September 1998 rating decision, the December 1998 statement 
of the case, in the June 2001 Board Remand, and in a letter 
from the RO dated in October 2001, the appellant was informed 
why her claims were denied, and what particular evidence was 
needed to support her claims.  In addition, she was provided 
with the regulations pertinent to her claims, and she was 
provided the opportunity to present additional evidence and 
argument in support of those claims.  The appellant was 
further notified of her rights under the VCAA by the Board's 
June 2000 Remand, as well as in the October 2001 
correspondence and the January 2002 supplemental statement of 
the case (SSOC).  

Second, the VA fulfilled its duty to assist the appellant in 
obtaining and fully developing all of the evidence relevant 
to her claims to the extent practicable.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Here, the veteran's service 
medical records as well as clinical treatment records dating 
from the time of his discharge from service until 
approximately July 1996 were obtained and associated with the 
claims file.  In her substantive appeal received in January 
1999, the appellant indicated that she had additional 
evidence to submit, including clinical treatment records and 
affidavits.  Following the Board's June 2001 Remand, the RO 
forwarded the appellant a letter in October 2001 indicating 
specifically what type of evidence was needed to substantiate 
her claims.  The appellant was also requested to identify any 
and all health care providers who may have rendered treatment 
for the veteran, particularly where such treatment may have 
been relevant to her claims.  The appellant failed to respond 
to the RO's request, however.  

In addition, in her substantive appeal, the appellant 
indicated that she wished to appear at a personal hearing 
before a Board Member at the RO, and present testimony in 
support of her claims.  In response to her request, a 
personal hearing was scheduled to be held on May 13, 2001, 
and the appellant was provided notice of such hearing via 
correspondence dated in January 2001.  The record reflects, 
however, that the appellant failed to report for her personal 
hearing at the appointed time.  She apparently did not 
contact the RO or otherwise offer any explanation for her 
failure to appear.  

Pursuant to the directives contained within the Board's June 
2001 Remand, the veteran's claims file was referred to a VA 
medical specialist for review, and to obtain a medical 
opinion as to the etiology of the veteran's cause of death.  
The examiner reviewed the claims file, and offered an opinion 
addressing the etiology of the veteran's cause of death, and 
also whether or not such cause of death as listed in the 
death certificate could have been the result of the veteran's 
service-connected disabilities.  The examiner included a 
rationale which formed the underlying basis for his medical 
opinion.  

The Board has no knowledge of any other documentation which 
could be obtained in support of the appellant's claims, 
particularly in light of her failure to respond to the VA's 
request that she identify the veteran's more recent health-
care providers in order that such records could be obtained.  
See VCAA at 2097-98 (stating that the efforts to obtain 
outstanding relevant records shall continue until the records 
are obtained, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Here, the appellant failed to 
respond to the RO's request for information, and as a result, 
any potentially relevant documentation which could have 
helped to substantiate her claims could not be considered.  
Finally, the Board notes that the RO, in its SSOC of January 
2002, has applied the new provisions of the VCAA in 
adjudicating the appellant's claims.  Under these 
circumstances then, no further development is required under 
the VCAA.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2001).  A principal or contributory cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2001).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c) (2001).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  

A veteran's surviving spouse is generally eligible for DIC 
benefits when the veteran dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.5(a) (2001).  A service-connected disability is one that 
was contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2001).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that if it contributed substantially or 
materially; that it combined to cause death, or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a casual 
connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In the present case, the veteran died on March [redacted], 1998 of 
pulmonary edema, which was listed on his death certificate as 
the immediate cause of death.  Congestive heart failure and 
atherosclerotic heart disease were also listed as other 
causes of death.  In addition, chronic obstructive lung 
disease was listed as an other significant condition, 
contributing to death, but not related thereto.  As noted, at 
the time of the veteran's death, service connection was in 
effect for hypertrophic arthritis of the dorsal spine, and 
for residuals of a fracture of the ischium and pubis with 
atrophy and disuse of the left lower extremity.  20 percent 
evaluations were assigned for each of the above-named 
disabilities.  Other service-connected disabilities included 
residuals of a fracture of the left elbow and malaria.  Those 
disabilities were assigned noncompensable evaluations.  At 
the time of his death, the veteran was assigned a combined 40 
percent disability evaluation.  

The veteran's service medical records fail to disclose any 
indication of pulmonary edema, congestive heart failure, 
atherosclerotic heart disease, or chronic obstructive lung 
disease.  Clinical treatment records and VA rating 
examination reports dating from October 1947 through July 
1996 disclose that the veteran was first diagnosed with 
atherosclerotic changes of the aorta and moderate enlargement 
of the cardiac silhouette as well as poorly controlled mild 
essential hypertension in November 1991.  At that time, the 
veteran was also shown to have fibrointersitial and 
emphysematous changes of the lungs and chronic obstructive 
pulmonary disease (COPD).  No opinion as to the etiology of 
those disorders was indicated at that time.  In February 
1996, the veteran was admitted for treatment at a VA Medical 
Center (VAMC), and on admission, was diagnosed with angina 
pectoris, asthma, and hypertension among other disorders.  At 
the time of admission, he was noted to have a history of 
hypertension, chronic renal failure, gastritis, and essential 
hypertension.  Again, no opinion with respect to the etiology 
of the above-named disorders was provided.  

Pursuant to the Board's June 2001 Remand, the veteran's 
claims file was referred to a VA physician for review in 
order to obtain an opinion as to the etiology of the 
disorders listed as the cause of the veteran's death.  In the 
report dated in January 2002, the examiner stated that he had 
reviewed the relevant medical evidence contained in the 
veteran's claims file, and noted that the veteran had been 82 
years of age at the time of his death.  The examiner noted 
that in 1991, the veteran had been found to have a history of 
hypertension, peripheral vascular disease, and abdominal 
aortic aneurysm.  He stated that after reviewing the 
veteran's charts, he could not find any mention of 
hypertension during the veteran's active service.  According 
to the examiner, a physical examination conducted in 1961 
disclosed normal blood pressure, and subsequent examinations 
showed similar results.  The examiner stated that the 
diagnosis of arteriosclerotic heart disease at the time of 
the veteran's death was "probably a normal aging process."  
The examiner noted that the veteran was service connected for 
degenerative arthritis, malaria, and impairment of the femur.  
The examiner offered his opinion that those disabilities 
"certainly did not contribute to his (the veteran's) final 
demise secondary to congestive heart failure."  He went on 
to state that he did not find any evidence by reviewing the 
veteran's chart that the final cause of death was related to 
any of his disabilities that started while he was in the 
service.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to DIC benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.  
The central issue in this case is whether the veteran's death 
was the result of either his service-connected disabilities, 
or if any of the causes of death listed on his death 
certificate were incurred as a result of his active service.  
Here, no evidence to suggest that the veteran's death was 
incurred as a result of his active service or as a result of 
any service-connected disabilities has been submitted.  

As noted, the veteran's hypertension, COPD, and related 
disorders were not diagnosed until approximately 1991, many 
years after his discharge from service.  The clinical 
treatment records associated with the claims file contain no 
suggestion of their etiology, and do not otherwise indicate 
that any heart disease, COPD, or congestive heart failure 
were incurred as a result of the veteran's active service or 
as a result of the veteran's service-connected arthritis of 
the dorsal spine, residuals of a pubis, ischium, or left 
elbow fracture, or malaria.  Moreover, the clinical treatment 
records fail to include any mention of the diseases listed as 
the cause of the veteran's death within any presumptive 
period following his discharge from service in 1944.  

The only medical evidence addressing the etiology of the 
veteran's congestive heart failure and atherosclerotic heart 
disease, as well as the issue of whether the veteran's death 
could have been caused or hastened by his service-connected 
disabilities is contained in the report of the January 2002 
VA medical examiner.  At that time, the examiner 
unequivocally stated that the veteran's congestive heart 
failure and atherosclerotic heart disease were most likely 
due to the normal aging process and were not incurred in or 
caused by the veteran's active service.  In support of his 
position on that issue, the examiner cited the lack of any 
medical diagnoses of hypertension or related disorders prior 
to 1991.  He went on to state that there was no evidence of 
any sort to suggest a link between the veteran's service-
connected disabilities and his listed causes of death or to 
his death generally.  

Accordingly, as there is no evidence to suggest that the 
veteran's congestive heart failure or atherosclerotic heart 
disease were incurred as a result of his active service or as 
a result of any service-connected disability, there is a 
clear lack of sufficient evidence to support the claim for 
service connection for the cause of the veteran's death or to 
support the claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1310.  The Board does not doubt 
the appellant's assertion that the veteran suffered from his 
service-connected disabilities up until the time of his 
death.  

Such statements as made by the appellant to the effect that 
the veteran's death was either caused by some incident of his 
active service, or otherwise as a result of a service-
connected disability, however, do not constitute medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the appellant is not competent to address an issue 
requiring an expert medical opinion, to include opinions as 
to etiology or medical diagnoses.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991) (laypersons are not competent to render 
medical opinions); see also 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).  

Thus, based upon the evidence presented, the Board can only 
conclude that the preponderance of the evidence is against a 
finding that the veteran's death was incurred as a result of 
his active service, or otherwise as a result of any service-
connected disability or disabilities.  Accordingly, the 
benefit of the doubt doctrine is not for consideration here.  
See 38 U.S.C.A. § 5107(b) as amended by VCAA.  Under these 
circumstances, the claim for entitlement to receive DIC 
benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310 must be denied.  


ORDER

Entitlement to DIC benefits for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1310 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

